Citation Nr: 0938581	
Decision Date: 10/09/09    Archive Date: 10/22/09

DOCKET NO.  07-00 125A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical Center in Phoenix, 
Arizona


THE ISSUE

Entitlement to medical expense reimbursement for private 
dental treatment rendered from May 2002 to May 2004.  


REPRESENTATION

Appellant represented by:	AMVETS


ATTORNEY FOR THE BOARD

K. Hudson, Counsel





INTRODUCTION

The veteran had active service from October 1969 to April 
1972.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a April 2005 decision by the Medical 
Administration Service (MAS) of the VA Medical Center (VAMC) 
in Phoenix, Arizona, which denied the veteran's claim for 
reimbursement of $30,099 for dental expenses for dental 
treatment rendered from May 2002 to May 2004.  Although the 
Veteran's notice of disagreement was not received until 
August 2006, the RO accepted it was timely, and the Board 
observes that there is no documentation that the Veteran was 
ever sent notice of the April 2005 denial of his claim.  In 
view of these factors, the Board accepts that the appeal was 
timely filed.  See Marsh v. Nicholson, 19 Vet. App. 381 
(2005).

In his initial claim received in March 2005, the claimed 
reimbursement for dental expenses of $30,099.  In January 
2007, he submitted statements from the treatment providers, 
and stated that he was claiming the amount for dentures, 
$3,600, and oral surgery, $4,032.50.  He did not, however, 
explicitly limit his appeal to those expenses, and, 
therefore, the claim as to the entire $30,099, which includes 
those sums identified by the Veteran, remains on appeal.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

In November 2006, the Veteran was furnished a statement of 
the case.  At the same time, he was provided with VCAA 
notice.  He responded, in January 2007, with written 
arguments and pertinent evidence (letters from his dental 
treatment providers).  The RO, however, did not issue a 
supplemental statement of the case, or otherwise indicate 
that the claim had been reviewed in light of the additional 
evidence.  These records must be reviewed by the RO in the 
first instance.  See 38 C.F.R. §§ 19.31, 19.37 (2009).  

Accordingly, the case is REMANDED for the following action:

Review the Veteran's claim for 
reimbursement for unauthorized dental 
expenses, in light of the evidence and 
information received in January 2007.  If 
the claim remains denied, furnish the 
Veteran and his representative an 
appropriate supplemental statement of the 
case.  After affording an opportunity to 
respond, the case should be returned to 
the Board for appellate review.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
JAMES L. MARCH
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2009).


